Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 recites “the one or more scenes” on line 3, and “the indirect lighting data” on line 7. There is insufficient antecedent basis for these limitations. Corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 12 of the US Patent 10,713,838.
The following table shows in detail the correspondence between claims 1 and 8 of the present application and claims 1, 6 and 12 of the aforementioned patent.

Present Application
Patent 10,713,838
1. A computer-implemented method comprising: identifying at a cloud network including a server computer, one or more scenes to be rendered at a client device; performing, at the server computer of the cloud network, at least one computation of indirect lighting of the one or more scenes using photons representing indirect light as point sampled particles; and sending data associated with the at least one computation from the cloud network to the client device and causing the client device to render, from the data, a frame comprising indirect illumination of the one or more scenes. 
1. A network, comprising: a first local client system configured to perform a first portion of direct lighting calculations and combine results of the first portion of direct lighting calculations with results of indirect lighting calculations as part of image rendering on the first client system; a second local client system configured to perform a second portion of direct lighting calculations and combine results of the second portion of direct lighting calculations with the results of the indirect lighting calculations as part of image rendering on the second client system; and a remote server system configured to perform the indirect lighting calculations and forward the results of the indirect lighting calculations to the local first client system and the second local client system, wherein different global illumination algorithms are used for the first local client system and the second local client system when the first local client system is a different type of system than the second local client system.

6. The network of claim 1, wherein the server system is included in a cloud computing environment and indirect lighting is gathered at texels interactively in a network of the cloud using ray tracing.

12. The network of claim 1, wherein the results of the indirect lighting calculations include photon results and the photon results are combined with the results of the first portion of direct lighting calculations on the first local client system and the results of the second portion of direct lighting calculations on the second local client system.
8
1, 6 and 12 combined.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 also recites “combining the indirect lighting data”. It is not clear whether it refers to the first data or the second data because both the first and second data are associated with indirect lighting. For examining purposes, it will be interpreted as “the second data”.
Clarification is required.
Claims 9-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Den Berghe et al. (Pub. No. US 2013/0321417).

Regarding claim 1, Van Den Berghe discloses a computer-implemented method comprising: 
identifying at a cloud network including a server computer (Par. 44: “According to embodiments of the present disclosure, an intermediate representation of the 3D scene is generated, which is the result of heavy processing to create a realistic illumination. This intermediate presentation can be used to create multiple virtual viewpoints out of it by means of a relatively simple process the client side, and can be run on devices with limited processing capabilities. This allows to run a single processing instance per application, for instance, at a high end server in the cloud, while the 2D view is constructed close to the user or in the home with relatively low processing equipment. This is illustrated in FIG. 2”), one or more scenes to be rendered at a client device (As illustrated in Fig. 2, a 3D scene is identified which comprises objects and light sources. The 3D scene is rendered at a client device based on a virtual viewpoint of the client device); 
performing, at the server computer of the cloud network, at least one computation of indirect lighting of the one or more scenes using photons representing indirect light as point sampled particles (Pars. 16-17 and claim 3. In particular, the illumination information is derived at the server using photon mapping, as described by Jensen in “Global Illumination using Photon Maps”. As disclosed in sections 4.1- 4.4 of Jensen, photon mapping can be used to determine global illumination of a scene, which includes both direct and indirect illuminations. Each photon could be viewed as a point sampled particle); and 
sending data associated with the at least one computation from the cloud network to the client device (Par. 6: “a method is disclosed for transmitting a 3D representation of a 3D scene model, the 3D scene model being information defining geometry and material information for a set of 3D objects and light sources and being stored in a server, from the server to a first client device, over a data communication network, wherein the 3D representation corresponds to a virtual viewing point for a first user associated with the first client device”) and causing the client device to render, from the data, a frame comprising indirect illumination of the one or more scenes (Par. 23: “Each client device can comprise or can be associated to a single display means, as, for instance, a screen for rendering 2D images/video”. A person skilled in the art would infer that the images/video are rendered frame-by-frame).

Regarding claim 3, Van Den Berghe discloses the method of claim 1, wherein the at least one computation is of one or more glossy indirect reflections in the one or more scenes (See the Abstract of Jensen. Note that Van Den Berghe utilizes the photon mapping technique taught by Jensen, so this feature is inherent).

Regarding claim 4, Van Den Berghe discloses the method of claim 1, wherein the at least one computation of indirect lighting is of at least a first frame of the one or more scenes and the data associated with the at least one computation comprises at least one photon result reused from the at least the first frame in at least a second frame of the one or more scenes (Par. 52: “The efficiency of 3D information transport can be improved with respect to the illumination aspect in different ways. Part of the improvement is a gain due to the re-use of information for multiple viewing points. Within a scene, most of the illumination is independent of the virtual viewing point. More specifically, shadows and intra-scene reflections (i.e. reflections of one object on another) are re-usable across viewing points. When two users request a view on the same scene, re-use of the illumination information can avoid double processing and thus reduce the processing requirements”).

Regarding claim 5, Van Den Berghe discloses the method of claim 1, wherein the at least one computation of indirect lighting comprises at least some of the photons, the method further comprises generating the data associated with the at least one computation based at least on compressing the photons (Par. 17: “This information on the colour is then stored in one or multiple summarizing photon tables, and these tables are subsequently compressed, preferably both spatially (within the scene representation at a specific point in time) and temporally (referencing to the scene representation at different points in time)”).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berghe, in view of Airieau et al. (“Photon streaming for interactive global illumination in dynamic scenes”, 2011).

Regarding claim 2, Van Den Berghe discloses the method of claim 1, 
In the same field of global illumination rendering, Airieau teaches using pools of photons, wherein each pool is associated with a light source (Page 233, section 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Van Den Berghe by streaming pools of photons to a client device. The motivation would have been to avoid re-computing the entire
 lighting simulation for every frame (Airieau, section 5, par. 1).

Regarding claim 7, Van Den Berghe discloses the method of claim 1, 
In the same field of global illumination rendering, Airieau teaches using pools of photons, wherein each pool is associated with a light source (Page 233, section 5) and tracing the photon pools to compute global illumination for a scene (Pg. 231, col. 1, par. 4: “In this paper, we propose a lighting simulation system dedicated to diffuse inter-reflections in dynamic environments. Our method is based on photon tracing”. See section 7.1 also). Airieau further teaches assigning each photon pool to a different thread, and the threads operate independently from one another. Therefore, as soon as a thread completes its job, its result could be sent over the network without waiting for other threads to complete (See section 7.2: Multi-thread processing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Van Den Berghe such that photons are traced in pools, and each pool of photons would be assigned to a different thread. As soon as a thread completes its job, its result would be sent over the network without waiting for other threads to complete The motivation would have been to avoid re-computing the entire lighting simulation for every frame (Airieau, section 5, par. 1).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berghe, in view of Iwasaki (Pub. No. US 2014/0285499).

Regarding claim 6, Van Den Berghe discloses the method of claim 1, 
In the same field of collaborative rendering, Iwasaki suggests that computation and sending of indirect illumination from a server can be performed asynchronously with reconstruction of the indirect illumination on a client device (See par. 68. In particular, the cited text suggests that illumination can be calculated for a first screen by a client device while global (indirect) lighting can be calculated for a second screen, different from the first screen, by server 200. Therefore, it can be said that the indirect lighting calculations are performed asynchronously between the server and client device, because they are performed on different screens).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Van Den Berghe by having a client device perform reconstruction of the indirect illumination asynchronously with the computation of the indirect illumination and its transmission to the client device by the server. The motivation would have been to provide more flexibility in the collaborative rendering.

Claim(s) 8, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (Pub. No. US 2014/0285499), in view of Van Den Berghe et al. (Pub. No. US 2013/0321417).

Regarding claim 8, Iwasaki discloses a computer-implemented method comprising: 
receiving, from a (Par. 92: “The CPU 101 determines in step S702 whether or not the second screen, which is generated by applying the global illumination without applying the texturing processing related to the game screen, is received. More specifically, the CPU 101 determines whether or not the communication unit 107 receives the second screen from the rendering server 200 via a network 300”. In particular, a client device receives data related to global illumination for a scene from the rendering server 200. Global illumination comprises indirect illumination, as is known in the art) using photons representing indirect light as point sampled particles (Par. 77: “In step S605, the server GPU 204 executes processing for applying the global illumination under the control of the server CPU 201. The server CPU 201 reads out information indicating positions, directions, and types of light sources to be applied to the rendering range or its surrounding portion (light source information) from the server recording medium 206, and transfers the readout information to the server GPU 204. Upon reception of the light source information, the server CPU 204 executes calculation processing (for example, photon mapping, radiosity, or the like) related to the global illumination based on the light source information for the rendering objects whose spatial coordinates are defined. Then, the server GPU 204 renders the second screen to which the global illumination is applied on the server VRAM 205”. In particular, the photon mapping technique uses photons to compute global illumination. The photons could be viewed as point sampled particles); 
generating second data representative of the indirect lighting based at least on reconstructing, from the first data, the indirect lighting (Par. 96: “in general, a game screen which is rendered without applying texture mapping has high compression efficiency, and can be sent with a smaller bandwidth via a network such as the Internet”. In particular, the cited text suggests that the data related to global illumination is compressed at the server site before being transmitted to a client device. A person skilled in the art would infer that upon receiving the compressed data, the client device must decompress it. Thus, the decompressed data related to global illumination corresponds to the claimed “second data”, while the compressed data corresponds to the “first data”); and 
combining the second data with data representative of direct lighting of the one or more scenes as part of rendering one or more frames of the one or more scenes (Pars. 35: “In this embodiment, the GPU 104 generates the first screen using texturing processing and basic illumination models as processes included in the rendering processing without applying the global illumination”, and 66: “Since the client-side rendering processing is executed in this way, the first screen generated using the texturing processing and basic illumination models can be obtained without applying the global illumination”, and 69: “In step S406, the CPU 101 generates a final game screen to be displayed on the display unit 108 on, for example, the VRAM 105 by compositing the received second screen and the first screen”. In particular, the client device is only responsible for computing basic (direct) illumination, which is then combined with global (indirect) illumination received from the server to generate a final image frame).
Iwasaki, however, does not disclose a cloud network.
In the same field of collaborative rendering, Van Den Berghe teaches a cloud network including a server which computes global illumination and transmits the result to a client device based on a virtual viewpoint of the client device (See Abstract and par. 44).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the conventional client-server network of Iwasaki with the cloud network taught by Van Den Berghe. The motivation would have been to provide more scalability, flexibility and efficiency.

Regarding claim 10, Iwasaki in view of Van Den Berghe teaches the method of claim 8, wherein the reconstructing the indirect lighting is performed incrementally (In Iwasaki, a client device performs direct illumination computation and combines the result with indirect illumination computation received from the server to produce a final image. Thus, it could be said that the indirect illumination is performed incrementally) and asynchronously with the receiving of the first data associated with at least one computation (In Iwasaki, global illumination data is compressed at the server and sent to a client device. Upon receiving the compressed data, the client device must decompress it before processing. Since the act of compressing and decompressing cannot be done at the same time (the latter has to wait for the former to be completed first), it could be said that the decompression of the compressed indirect lighting is performed asynchronously with the receiving of the compressed indirect lighting).

Regarding claim 11, Iwasaki in view of Van Den Berghe teaches the method of claim 8, wherein the at least one computation of indirect lighting is of at least a first frame of the one or more scenes (Iwasaki, par. 68: “Note that the following description of this embodiment will be given under the assumption that generation of the first and second screens is executed within one frame”) and the first data associated with the at least one computation comprises at least one photon result reused from the at least the first frame in the one or more frames of the one or more scenes (Van Den Berghe, par. 52: “The efficiency of 3D information transport can be improved with respect to the illumination aspect in different ways. Part of the improvement is a gain due to the re-use of information for multiple viewing points. Within a scene, most of the illumination is independent of the virtual viewing point. More specifically, shadows and intra-scene reflections (i.e. reflections of one object on another) are re-usable across viewing points. When two users request a view on the same scene, re-use of the illumination information can avoid double processing and thus reduce the processing requirements”).

Regarding claim 12, Iwasaki in view of Van Den Berghe teaches the method of claim 8, wherein the generating the second data representative of the indirect lighting comprises decompressing the photons from the first data associated with the at least one computation of indirect lighting (Van Den Berghe, par. 17: “This information on the colour is then stored in one or multiple summarizing photon tables, and these tables are subsequently compressed, preferably both spatially (within the scene representation at a specific point in time) and temporally (referencing to the scene representation at different points in time)”. A person skilled in the art would infer that upon receiving the compressed photon tables, a client device must decompress them before processing).

Regarding claim 14, Iwasaki in view of Van Den Berghe teaches the method of claim 8, further comprising generating the data representative of direct lighting based at least in part on performing at least one computation of the direct lighting of the one or more scenes (Iwasaki, par. 26: “More specifically, for one screen, the PC 100 generates a first screen using texture mapping (texturing processing) and basic illumination models without applying global illumination to rendering objects included in the screen”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Van Den Berghe as applied to claim 8 above, and further in view of Elek et al. (“Real-Time Screen-Space Scattering in Homogeneous Environments”, 2013).

Regarding claim 9, Iwasaki in view of Van Den Berghe teaches the method of claim 8, 
In the same field of global illumination rendering, Elek teaches a screen-space scattering technique for rendering global illumination (Pg. 53, col. 2, par. 2: “We’re presenting an approximate interactive method to simulate global effects caused by light scattering in screen space. Screen-space methods are popular in interactive environments for their usual simplicity and speed”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Elek into Iwasaki by generating data representative of the indirect illumination using a screen-space scatter of the photons. The motivation would have been because screen-space methods are popular in interactive environments for their usual simplicity and speed.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Van Den Berghe as applied to claim 8 above, and further in view of McGuire et al. (“Hardware-Accelerated Global Illumination by Image Space Photon Mapping”, 2009).

Regarding claim 13, Iwasaki in view of Van Den Berghe teaches the method of claim 8, wherein the generating the second data representative of the indirect lighting comprises: 



In the same field of global illumination computation, McGuire suggests the above limitations (See the Abstract).
In light of the above teaching of McGuire, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Iwasaki such that the second data would be generated by expanding at least some of the photons to an approximation of an area of influence of the at least some of the photons, running a photon density estimation kernel over pixels covered by the approximation, and producing the second data representative of the indirect lighting based at least in part on upsampling results of the running of the photo density estimation kernel. The motivation would have been to preserve the accurate and physically-based nature of photon mapping, to support arbitrary BSDFs, and to capture both high- and low-frequency illumination effects such as caustics and diffuse color inter-reflection.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Airieau et al. (“Photon streaming for interactive global illumination in dynamic scenes”, 2011), in view of Iwasaki (Pub. No. US 2014/0285499).

Regarding claim 15, Airieau discloses a computer-implemented method comprising: 
determining a plurality of photons, the plurality of photons representing indirect light as point sampled particles of one or more scenes (Abstract: “This paper presents a lighting simulation system based on photon streaming, performed continuously on the central processor unit. The power corresponding to each photon impact is accumulated onto predefined points, called virtual light accumulators (or VLA). VLA are used during the rendering phase as virtual light sources”, and section 6, par. 1: “indirect lighting is computed using VLA power only”); 
determining photon batches based at least on grouping the plurality of photons into the photon batches (Page 233, column 2. In particular, each photon pool corresponds to the claimed “photon batch”. There is a photon pool for each light source in a scene); 
generating data associated with at least one computation of indirect lighting of the one or more scenes based at least on tracing a batch of the photon batches in the one or more scenes (Pg. 231, col. 1, par. 4: “In this paper, we propose a lighting simulation system dedicated to diffuse inter-reflections in dynamic environments. Our method is based on photon tracing”. See section 7.1 also); and 
.
Airieau, however, does not disclose the above strike-through limitation.
In the same field of computer graphics, Iwasaki teaches a client-server network for collaborating the rendering of a scene illumination, wherein the server performs indirect illumination and sends the result to a client device where it is combined with basic illumination to produce a final image (See Fig. 6, step S606: “Send second screen”. Note that the second screen is an image frame to which global illumination was applied).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Airieau by implementing the photon streaming technique on the client-server network taught by Iwasaki, wherein indirect illumination calculated by the server would be sent to a client device where it would be combined with basic illumination to produce a final image. The motivation would have been to collaborate illumination rendering between the server and client devices.

Regarding claim 16, Airieau in view of Iwasaki teaches the method of claim 15, wherein the grouping of the plurality of photons into the photon batches is such that each photon within a same batch of the photon batches is emitted from a same light (Airieau, pg. 233, col. 2, last par: “When using several light sources, one pool of photons is associated with each of them”).

Regarding claim 17, Airieau in view of Iwasaki teaches the method of claim 15, wherein the determining the plurality of photons is based at least on a parameter that controls photon count per emitted watt of illumination (Airieau, pg. 233, col. 2, par. 3: “For each frame, this photon pool, which size is fixed at the beginning of the simulation process and remains unchanged, corresponds to an approximation of the light power distribution in the scene”).

Regarding claim 18, Airieau in view of Iwasaki teaches the method of claim 15, wherein the determining the photon batches comprises adding one or more photons to one or more of the photon batches so that each light emits an integer number of the photon batches (Airieau, section 5.2, par. 1: “When a photon is added to a VLA, its number becomes the update time Ut of the VLA”, and pg. 231, col. 2, par. 2: “Every time a new photon hits an object, it replaces another photon in the pool, determined by a priority criterion based on dynamic light variations in the scene”).

Regarding claim 19, Airieau in view of Iwasaki teaches the method of claim 15, wherein the sending of the data includes transmitting results of the tracing of the batch based on completion of the tracing for the batch and prior to completion of tracing for all of the photon batches (See Airieau, section 7.2: Multi-thread processing. In particular, each photon pool (batch) is assigned to a different thread, and the threads operate independently from one another. Therefore, as soon as a thread completes its job, its result could be sent over the network without waiting for other threads to complete).

Regarding claim 20, Airieau in view of Iwasaki teaches the method of claim 15, wherein the data associated with the at least one computation of indirect lighting corresponds to a plurality of the photon batches (Airieau, pg. 231, col. 2, par. 1: “Photons (with constant power) are shot continuously and stored in photon pools of fixed size associated with each light source”, and section 6, par. 1: “indirect lighting is computed using VLA power only”) and the at least one computation and the sending of the data are performed asynchronously with reconstruction of the indirect lighting on a client device (See par. 68 of Iwasaki. In particular, the cited text suggests that illumination can be calculated for a first screen by a client device while global (indirect) lighting can be calculated for a second screen, different from the first screen, by server 200. Therefore, it can be said that the indirect lighting calculations are performed asynchronously between the server and client device, because they are performed on different screens).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613